Citation Nr: 0630355	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-34 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Navy from 
November 1949 to November 1953, and from November 1957 to 
November 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
prostate cancer.  

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript is associated with the claims file.  

The Board notes that the January 2003 rating decision also 
denied entitlement to service connection for skin cancer, 
claimed as secondary to ionizing radiation.  The veteran 
appealed the RO's decision and the issue was properly 
certified to the Board.  However, at his July 2006 
videoconference hearing, the veteran withdrew his appeal as 
to service connection for skin cancer.  Therefore, the only 
issue currently before the Board is service connection for 
prostate cancer.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has prostate 
cancer which is due to any incident or event in active 
military service, including as a possible result of exposure 
to ionizing radiation in service.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated during 
active military service, nor may prostate cancer be presumed 
to have been incurred in service, including as a result of 
exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, in Pelegrini, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision.  In the present case, this was done.  In May 2002, 
the RO sent the veteran a letter informing him of the types 
of evidence needed to substantiate his claim and its duty to 
assist him in substantiating his claim under the VCAA.  The 
May 2002 letter informed the veteran that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency, including VA, the service department, Social 
Security, and other pertinent agencies.  He was advised that 
it was his responsibility to send medical records showing he 
has a current disability as well as records showing a 
relationship between his claimed disability and service, or 
to provide a properly executed release so that VA could 
request the records for him.  The veteran was also advised 
that he should send information describing the additional 
evidence or the evidence itself.  This effectively informed 
him that he should provide any evidence in his possession 
that pertains to the claim regarding his disability rating.  

The content of the May 2002 letter provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist, and he was provided an opportunity at that time to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.

Following the VCAA letter, the October 2003 Statement of the 
Case (SOC) and January 2006 Supplemental Statement of the 
Case (SSOC) were issued, which provided the veteran with an 
additional 60 days to submit additional evidence.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
veteran in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

In general, service connection may be granted if the evidence 
establishes that the veteran's claimed disability was 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2006).  The 
Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

In this case, the veteran is claiming that his post-service 
diagnosis of prostate cancer is due to exposure to ionizing 
radiation during his active service.  Service connection for 
disability that is claimed to be attributable to exposure to 
ionizing radiation during service can be demonstrated by 
several different methods.  Davis v. Brown, 10 Vet. App. 209, 
211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain disabilities that are presumptively 
service connected, specific to radiation-exposed veterans.  
See 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
when a "radiogenic disease" first becomes manifest after 
service and it is contended that the disease resulted from 
exposure to ionizing radiation during service, various 
development procedures must be undertaken in order to 
establish whether or not the disease developed as a result of 
exposure to ionizing radiation.  See 38 C.F.R. § 3.311(a)(1).  
Third, even if the claimed disability is not listed as a 
presumptive disease under 38 C.F.R. § 3.309(d) or as a 
radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3)(i) as either a veteran who while serving on 
active duty, or an individual who while serving on active 
duty for training or inactive duty training, participated in 
a radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection under 38 C.F.R. 
§ 3.309(d) are the following: (i) leukemia (other than 
chronic lymphocytic leukemia); (ii) cancer of the thyroid; 
(iii) cancer of the breast; (iv) cancer of the pharynx; (v) 
cancer of the esophagus; (vi) cancer of the stomach; (vii) 
cancer of the small intestine; (viii) cancer of the pancreas; 
(ix) multiple myeloma; (x) lymphomas (except Hodgkin's 
disease); (xi) cancer of the bile ducts; (xii) cancer of the 
gall bladder; (xiii) primary liver cancer (except if 
cirrhosis or hepatitis B is indicated); (xiv) cancer of the 
salivary gland; (xv) cancer of the urinary tract; (xvii) 
cancer of the bone; (xviii) cancer of the brain; (xix) cancer 
of the colon; (xx) cancer of the lung; and (xxi) cancer of 
the ovary.  38 C.F.R. § 3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation-exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).

The governing regulation essentially states that, in all 
claims in which it is established that a radiogenic disease 
first became manifest after service, and it is contended that 
the disease resulted from radiation exposure, a dose 
assessment will be made.  Dose data will be requested from 
the Department of Defense in claims based upon participation 
in atmospheric nuclear testing, and claims based upon 
participation in the American occupation of Hiroshima or 
Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 
3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).  Section 
3.311(b)(5) requires, as pertinent herein, that prostate 
cancer have become manifest five years or more after 
exposure.

When the dose estimates provided pursuant to paragraph (a)(2) 
are reported as a range of doses to which a veteran may have 
been exposed, exposure at the highest level of the dose range 
reported will be presumed.  38 C.F.R. § 3.11 (a)(1).

As noted above, notwithstanding the requirements for 
presumptive service connection above, the U.S. Court of 
Appeals for the Federal Circuit has held that, when a veteran 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability or to the 
regulatory development procedures applicable to a radiogenic 
disease, the claim must nevertheless be reviewed to determine 
whether service connection can be established on a direct 
basis.  See Combee v. Brown, 34 F.3d at 1043-44, rev'g in 
part Combee v. Principi, 4 Vet. App. 78 (1993).  

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of service connection for prostate cancer.  Although the 
veteran currently has prostate cancer, there is no competent 
medical evidence relating his current diagnosis to service.  

The veteran does not contend, nor does the available evidence 
indicate, that his prostate cancer was present in service or 
within a year after his separation from active service in 
November 1969.  The first time the veteran is shown to have a 
diagnosis of prostate cancer in the evidence of record is in 
April 1995.  As there is no evidence of the presence of 
prostate cancer in service or that it was present to a 
compensable degree within one year after service, the Board 
finds that the presumptive provisions of 38 C.F.R. § 3.309(a) 
are not for application in this case.

As outlined earlier, prostate cancer is one of the diseases 
set forth in 38 C.F.R. § 3.311 as possibly induced by 
exposure to ionizing radiation.  Review of the evidence 
reveals the veteran was present at Operation DOMINIC I, a 
United States atmospheric nuclear test series conducted at 
the Pacific Proving Ground during 1962.  Based upon this 
evidence, VA obtained a dose estimate from the Defense Threat 
Reduction Agency (DTRA) on two separate occasions.  In 
letters dated in October 2002 and October 2005, the DTRA 
reached the same conclusion after considering the veteran's 
recollections as to the nature of his service during 
Operation DOMINIC I, service records, operational documents 
and reports, and scientific principles.  The DTRA's search 
revealed a film badge which reflected a recorded dose of 
0.072 rem for the veteran; however, upon review, it was noted 
that the film badge had been damaged by light and had no 
visible filter pattern.  As a result, the film badge reading 
was superseded by a reconstructed dose of 0.0 rem.  The DTRA 
concluded that the radiation doses to the veteran's whole 
body from external sources and to his prostate from inhaled 
or ingested radioactive materials was a total dose of 0.0 
rem, and an upper bound total dose of 0.0 rem.  See 38 C.F.R. 
§ 3.311(a)(2).  

After receiving the October 2002 letter from DTRA, VA 
requested medical opinions from the VA Under Secretary for 
Health and the Under Secretary for Benefits.  In a December 
2002 memorandum, VA's Under Secretary for Health opined that 
it is "unlikely that the veteran's prostate cancer can be 
attributed to exposure to ionizing radiation in service," 
noting that the sensitivity of the prostate to radiation 
carcinogenesis appears to be relatively low and not clearly 
established.  Based on the foregoing opinion and on review of 
the evidence in its entirety, the Under Secretary for 
Benefits concluded, in a December 2002 letter, that there was 
"no reasonable possibility that the veteran's prostate 
cancer resulted from radiation exposure in service."  The 
Board notes the RO did not request an updated medical opinion 
from the Under Secretary for Health following the October 
2005 radiation dose re-assessment; however, we find no 
prejudice to the veteran because the October 2002 and October 
2005 radiation dose assessments revealed the same dose 
estimates.  See Wadel v. West, 11 Vet. App. 200 (1998) (where 
the dose estimate shows the veteran was exposed to no 
ionizing radiation, further development under 38 C.F.R. 
§ 3.311 is not required).  Thus, the Board concludes that VA 
has properly developed the appellant's claim, pursuant to the 
provisions of 38 C.F.R. § 3.311.  

In evaluating the veteran's claim, the Board finds the 
December 2002 opinions provided by the VA Under Secretary for 
Health and Under Secretary for Benefits to be the most 
competent and probative evidence of record.  As noted, both 
opinions were based on the veteran's recollections and 
statements as to his participation in Operation DOMINIC I, as 
well as historical and technical information that describes 
the radiation environment to which the veteran was 
potentially exposed.  In this context, the Board notes that 
the October 2005 dose assessment reflects that the veteran 
was stationed at Johnson Island for DOMINIC I shots, five 
airdrops, and four missile-launched detonations.  The DTRA 
found that the airdrops took place over the open ocean about 
100 nautical miles south of Johnson Island and, had the 
veteran been in an unshielded area close enough to have 
accrued an dose of 0.001 rem, he would have suffered third-
degree burns to his skin from the thermal radiation, which he 
did not.  The DTRA also found that the veteran was not 
exposed to fallout from the DOMINIC detonations or to 
plutonium-contaminated debris from THOR missile aborts.  In 
summary, the DTRA concluded the veteran had no known 
potential for exposure to radiation during his participation 
in DOMINIC I.  

While the veteran may disagree with the minimal levels of 
radiation attributed to the area where he was stationed 
during DOMINIC I, and we understand the sincerity of his 
contentions, the Board can find no contrary evidence of 
radiation exposure that would permit us to question the 
findings reached by the DTRA its October 2002 and 2005 
letters.  The only evidence that suggests the veteran's 
prostate cancer is due to ionizing radiation is the veteran's 
own statements.  The Board does not doubt the veteran 
sincerely believes his prostate cancer is due to exposure to 
ionizing radiation; however, there is no indication that he 
has the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the 
Board finds the preponderance of the evidence  is against the 
grant of service connection for prostate cancer as due to 
ionizing radiation under 38 C.F.R. § 3.311.  

Finally, as noted earlier, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted during active military service, or for 
aggravation of a pre-existing injury suffered, or disease 
contracted, during such service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303(a), 3.304.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (2003); 38 C.F.R. § 3.303(d); see also 
Combee, supra.

Review of the veteran's service medical records reveals no 
complaints, symptoms, or diagnosis of prostate cancer during 
active service.  As noted above, the first time the veteran 
is shown to have a diagnosis of prostate cancer is in April 
1995, which is more than 20 years after he was separated from 
active service.  There is no medical evidence that suggests 
the veteran's prostate cancer is related to military service, 
including any exposure to ionizing radiation.  In fact, no 
medical professional has ever related the veteran's current 
diagnosis to service.  In the absence of any competent 
medical evidence suggesting a causal link between a current 
disability and an incident of service, the Board finds that 
service connection for prostate cancer is not warranted under 
38 C.F.R. § 3.303(d).

In summary, and for the reasons and bases set forth above, 
the Board finds the preponderance of the evidence is against 
the grant of service connection for prostate cancer, and the 
benefit-of-the-doubt is not for application.  See Gilbert, 
supra.  


ORDER

Entitlement to service connection for prostate cancer, to 
include as due to exposure to ionizing radiation, is denied.  




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


